Citation Nr: 1619327	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  07-14 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.
 
 2. Entitlement to service connection for a chronic low back disability to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In December 2008, the Board remanded this matter so that the Veteran could testify before the Board as he requested.  In May 2009, the Veteran provided testimony before the undersigned Acting Veterans Law Judge via videoconference.  A transcript of the hearing has been included in the record. 

These issues were again remanded by the Board in August 2009, May 2014, and August 2015 for additional development and medical inquiry.  

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's left knee disability is etiologically related to a disease, injury, or event in service, to include his service-connected right knee disability.

2.  The preponderance of the evidence is against a finding that the Veteran's low back disability is etiologically related to a disease, injury, or event in service, to include his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by service and is not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  A low back disability was not incurred in or aggravated by service and is not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded these issues in August 2015.  With respect to these issues, the Board instructed the RO to: (1) obtain updated VA medical records dating back to October 2014; (2) return the claims file to an examiner to render an opinion as to whether the Veteran's service-connected right knee aggravated his claimed left knee and/or back conditions; and (3) readjudciate the issues.

Updated VA treatment records were obtained and associated with the record.  Appropriate VA medical opinions were obtained in December 2015.  The issues were readjudicated in a December 2015 Supplemental Statement of the Case.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by multiple letters, including a May 2005 letter prior to the November 2005 rating decision on appeal, of the evidence and information necessary to substantiate his claims and the responsibilities of the Veteran and VA in obtaining such evidence.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, identified private medical records, and VA treatment records, including VA examinations, with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran has been afforded multiple VA examinations and additional medical opinions have been issued with respect to his claimed left knee and back conditions.  An examination was most recently provided for both conditions in August 2014, with addendum opinions in October 2014 and December 2015.  The record does not reflect that the examinations, when viewed in concert with the addendum opinions, are inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  The examiners considered the Veteran's relevant medical history and provide well-reasoned and adequately supported opinions. 

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to service connection for the issues on appeal.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claims.

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III. Service Connection Generally

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, including arthritis, are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101 , 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

In addition, disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

With respect to both his claimed left knee and back conditions, the Veteran has alleged that they are directly related to service, or in the alternative, secondary to his service-connected right knee.

Left Knee

The Veteran has a current diagnosis of degenerative joint disease, otherwise referred to as arthritis, of the left knee.  As a result, the first requirement for service connection on both a direct and secondary basis is met.  The Board will now analyze both direct service connection and secondary service connection in turn.

With respect to Shedden requirement (2) for direct service connection, as noted by the Veteran's August 2014 VA examiner, the Veteran's service treatment records do not document a left knee injury, treatment, or any other relevant notations.  The Veteran has alleged a history of knee pain since basic training in 1969.  The Veteran has further reported that he was found to have bilateral knee degenerative changes in 1971.  

At a February 2010 VA examination, the examiner concluded that the Veteran's knee condition was less likely than not related to military service.  The examiner cited service treatment records and the approximate 30 year gap from separation until the first documented treatment for knee pain in 2004.

An August 2014 VA examiner similarly concluded that the Veteran's left knee condition was not related to his military service.  The examiner cited service treatment records which did not document a left knee condition, to include a normal separation examination.  The examiner also considered the gap of approximately 30 years between separation from service and the first objective finding of a left knee condition in 2003.  The examiner noted that the evidence failed to support a finding that the Veteran's left knee condition manifested within one year of his separation from service.

In an October 2014 addendum opinion, the examiner concluded that the Veteran's degenerative changes of the left knee were most likely secondary to age-related degenerative changes.  The examiner cited the lack of evidence of continuity of care since separation from service, no evidence of an in-service left knee condition in service treatment records, and a gap of over 30 years from separation until objective medical findings of a left knee condition.

Having reviewed the record, the Board finds that service connection is not warranted for a left knee disability on a direct basis.  The Board has considered the Veteran's lay assertions that his left knee disability is directly related to service.  However, as discussed by the VA examiners, the record does not contain evidence of in-service treatment for a left knee condition.  In addition, there is no medical evidence of a left knee disability within one year of separation from service.  While the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the evidence does not support a contention that the Veteran suffered from a left knee disability while in service or within a year of separation.  While the Veteran is competent to report what he has experienced, he is not competent to offer an opinion on a complex medical question.  Jandreau, supra.  While the Veteran has suggested that he was told that he had degenerative joint disease of the knees in August 1971, the evidence of record does not support this contention.  Rather, the evidence suggests that a degenerative arthritis of the left knee was not found until October 2003.

In this case, the diagnosis and etiology of a left knee disability requires a complex medical diagnosis which must be provided by a medical professional, one that the Veteran is not competent to make.  Similarly, to the extent that the Veteran has alleged that he has experienced a continuity of symptoms relating to his left knee disability since service, the Board finds that this assertion is simply outweighed by the other evidence of record, including the opinion of the VA examiners, lack of in-service documentation of a relevant condition, and lack of treatment for many years after separation.  See Layno, supra; LeShore, supra.  Outside of lay statements, the Veteran has neither identified nor submitted any medical evidence of a diagnosis of a left knee disability prior to 2003.

In summary, there is no competent evidence which relates a left knee disability to any injury, incident, or disease in service.  Instead the evidence supports a finding that the Veteran's currently diagnosed left knee disability onset years after separation from service and is not directly related to his active duty military service. As such, the preponderance of the evidence is against the claim for service connection for a left knee disability on a direct basis.

With respect to service connection on a secondary basis, as noted, requirement (1) is fulfilled.  The Board now turns to requirement (2), that the current disability was either caused by or aggravated by the Veteran's service-connected right knee disability.
 
With respect to the contention that his left knee disability is secondary to his service-connected right knee disability, the August 2014 VA examiner concluded that the Veteran's degenerative joint disease of the left knee was less likely than not related to his service-connected right knee condition.  The examiner did not provide a rationale but did review the claims file.  In an October 2014 addendum opinion, the same examiner again concluded that the Veteran's left knee condition was less likely related to his service-connected right knee condition.  The examiner explained that the degenerative changes of the left knee are most likely age-related.  The examiner elaborated that there was no evidence in the record to support that the left knee condition was proximately due to or the result of the Veteran's right knee.

As noted in the Board's August 2015 Remand, the August 2014 and October 2014 opinions did not address aggravation of the Veteran's left knee condition.  In a December 2015 addendum opinion, the same examiner concluded that the Veteran's left knee disability was less likely than not aggravated beyond its natural progression by the Veteran's right knee.  The examiner explained the biological process leading to arthritis of a joint, and concluded that the arthritic changes of the Veteran's left knee are part of the natural progression of the condition found on x-ray in 2003.

As noted, the Veteran has asserted that his left knee condition is secondary to his right knee condition.  The Veteran is competent to describe symptoms, however, he is not competent to render an opinion as to an etiological link between his symptoms and his right knee disability.  Jandreau, supra; see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  As the question presented here, a secondary link between the Veteran's service-connected right knee disability and his currently diagnosed left knee disability, is a complicated medical questions of causation, and there is nothing in the evidence to suggest that the Veteran has the requisite medical training or knowledge to render an etiological opinion, the Board assigns greater probative value to the VA medical opinions as discussed above than to any potential contention by the Veteran.  These opinions were prepared by skilled, neutral medical professionals.  As a result, the Board finds that the preponderance of the evidence supports a finding that the Veteran's currently diagnosed left knee disability is not caused by or aggravated by the Veteran's right knee disability .

The Board is sympathetic to the Veteran's claims.  However, the requirements for entitlement to service connection for a left knee disability are not met in the instant case.  In summary, there is no competent evidence which relates the Veteran's left knee disability to any injury, incident, or disease in service.  Instead the evidence supports a finding that the Veteran's currently diagnosed left knee disability onset years after separation from service and is not directly related to his active duty military service.  The Veteran has had the opportunity to provide private medical opinions and evidence supporting such assertions, but has not.  Additionally, the competent and probative evidence does not support a finding that the Veteran's left knee disability is related to or aggravated by his service-connected right knee condition, and as the requirements for direct service connection are not met, service connection is not warranted. 

Lower Back Condition

The Veteran has a current diagnosis of lumbar spine osteoarthritis and lumbar spondylosis without myelopathy.  As a result, the first requirement for service connection on both a direct and secondary basis is met.  The Board will now analyze both direct service connection and secondary service connection in turn.

With respect to Shedden requirement (2) for direct service connection, as noted by the VA examiners, the Veteran's service treatment records do document treatment for back pain.  An October 7, 1971 treatment record for low back pain diagnoses lower lumbar back tenderness.  An October 27, 1971 treatment record for back pain documented normal x-rays and a diagnosis of a normal back.  A November 4, 1971 treatment record for history of back pain with an unknown injury documented normal lordotic curve and posture on physical exam, normal x-rays, and a diagnosis of a normal back.  The Veteran has alleged, to include at his May 2009 videoconference hearing, that he injured his back while helping assemble an x-ray room.   

The February 2010 VA examiner concluded that the Veteran's back condition was less likely than not related to military service.  The examiner cited service treatment records and the approximate 30 year gap from separation from service until the first diagnosis of a back condition.

The August 2014 VA examiner similarly concluded that the Veteran's back condition was less likely than not related to his military service.  The examiner cited a lack of continuity of care after release and a gap of approximately 30 years between separation from service and diagnosis with a back condition.  The examiner also stated that it is less likely than not that the Veteran's back condition manifested within one year of separation from service. 

In an October 2014 addendum opinion, the examiner concluded that the Veteran's degenerative changes of the lumbar spine are most likely secondary to age-related degenerative changes.  

The Veteran has submitted a June 2009 email from his brother, a chiropractor.  The Veteran's brother stated that he treated the Veteran for exacerbations of a chronic disc problem in the lumbosacral spine.  He recalled two severe episodes in 1988 and 1989.  The Veteran's brother provided no opinion with respect to correlation between the back condition and the Veteran's military service.  He stated that the exacerbations were probably due to yard work and from work at the Post Office.

Having reviewed the record, the Board finds that service connection is not warranted for a back disability on a direct basis.  The Board has considered the Veteran's lay assertions that his back disability is directly related to service.  However, as explained by the VA examiners, the medical evidence does not support a nexus between the Veteran's in-service complaints of back pain and his current condition.  While the Veterans received treatment for back pain, there was no formal diagnosis and physical examinations and x-rays revealed a normal back throughout service..  In addition, there is no medical evidence of a back disability within one year of separation from service.  While the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the evidence does not support a contention that the Veteran suffered from a chronic back disability while in service or within a year of separation.  While the Veteran is competent to report what he has experienced, he is not competent to offer an opinion on a complex medical question.  Jandreau, supra. 

In this case, the diagnosis and etiology of a back disability requires a complex medical diagnosis which must be provided by a medical professional, one that the Veteran is not competent to make.  Similarly, to the extent that the Veteran has alleged that he has experienced a continuity of symptoms relating to his back disability since service, the Board finds that this assertion is simply outweighed by the other evidence of record, including the opinion of the VA examiners, lack of in-service documentation a chronic condition, and lack of treatment for many years after separation.   See Layno, supra; LeShore, supra.  While the Board acknowledges the statement by the Veteran's brother, a licensed chiropractor, with respect to post-service treatment, there is no opinion with respect to the etiology of the back condition provided.  In addition, the Veteran's brother asserts that the exacerbations of a back condition were due to yard work or work at the post office.  Simply put, there is no evidence that these exacerbations of back pain were not acute, post-service injuries related to the Veteran's own recreational or occupational activities.  As a result, the Board finds the statement to be of little probative value in determining the etiology of the Veteran's current back condition.  The earliest date for treatment given by the Veteran's brother was 1988, approximately 16 years post-separation.

In summary, there is no competent evidence which relates a back disability to any injury, incident, or disease in service.  The evidence suggests that the Veteran's in-service back pain was acute and limited, rather than the manifestations of a chronic back condition.  Rather, the evidence supports a finding that the Veteran's currently diagnosed back disability onset years after separation from service and is not directly related to his active duty military service. As such, the preponderance of the evidence is against the claim for service connection for a back disability on a direct basis.

With respect to service connection on a secondary basis, as noted, requirement (1) is fulfilled.  The Board now turns to requirement (2), that the current back disability was either caused by or aggravated by the Veteran's service-connected right knee disability.

The August 2014 VA examiner concluded that the Veteran's back condition is less likely than not related to his service-connected right knee condition.  Again, the examiner did not provide a rationale.  However, she did state that the claims file was reviewed.  In the October 2014 addendum opinion, the examiner again concluded that the Veteran's back condition was less likely related to his service-connected right knee condition.  The examiner concluded that the degenerative changes of the left knee are most likely age-related and explained that there was no evidence in the record to support that the left knee condition was proximately due to or the result of the Veteran's right knee.

As noted in the Board's August 2015 Remand, the August 2014 and October 2014 opinions did not address aggravation of the Veteran's back condition.  In a December 2015 addendum opinion, the same examiner concluded that the Veteran's back disability was less likely than not aggravated beyond its natural progression by the Veteran's right knee.  The examiner explained that review of x-rays shows stable degenerative changes of the lumbar spine consistent with the natural progression.  The examiner stated that the claims file did not show any nexus between the service-connected right knee and the back condition.  The examiner then cited medical literature with respect to the likely causes of the Veteran's back condition, suggesting that the condition has not been aggravated beyond natural progression by the Veteran's service-connected right knee.

The Veteran has asserted that his back condition is secondary to his right knee condition.  As previously  noted, the Veteran is competent to describe symptoms, however, he is not competent to render an opinion as to an etiological link between his symptoms and his right knee disability.  Jandreau, supra; see Davidson, supra.  The question of whether there is a secondary link between the Veteran's service-connected right knee disability and his currently diagnosed back disability is a complicated medical question of causation, and there is nothing in the evidence to suggest that the Veteran has the requisite medical training or knowledge to render an etiological opinion.  As a result, the Board assigns greater probative value to the VA medical opinions as discussed above than to any potential contention by the Veteran.  These examinations were prepared by skilled, neutral medical professionals.  As a result, the Board finds that the preponderance of the evidence supports a finding that the Veteran's currently diagnosed back disability is not caused by or aggravated by the Veteran's right knee disability .

The Board is sympathetic to the Veteran's claims.  However, the requirements for entitlement to service connection for a back disability are not met in the instant case.  In summary, there is no competent evidence which relates the Veteran's back disability to any injury, incident, or disease in service.  Instead the evidence supports a finding that the Veteran's currently diagnosed back disability onset years after separation from service and is not directly related to his active duty military service.  The Veteran has had the opportunity to provide private medical opinions and evidence supporting such assertions, but has not.  Additionally, the competent and probative evidence does not support a finding that the Veteran's back disability is related to or aggravated by his service-connected right knee condition, and as the requirements for direct service connection are not met, service connection is not warranted. 

ORDER

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability is denied. 
 
Entitlement to service connection for a chronic low back disability to include as secondary to a service-connected right knee disability is denied.




____________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


